--------------------------------------------------------------------------------

 
Exhibit 10.1




 
PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT (this “Agreement”), dated as of October 13, 2009, among
FELCOR HOLDINGS TRUST, a Massachusetts business trust (the “LP Assignor”),
FELCOR LODGING LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Partnership”), FELCOR CANADA HOLDING, L.P., a Delaware limited partnership,
FELCOR/CSS HOTELS, L.L.C., a Delaware limited liability company, FELCOR TRS
HOLDINGS, L.L.C., a Delaware limited liability company, FELCOR TRS BORROWER
GP 1, L.L.C., a Delaware limited liability company, FELCOR HOTEL ASSET COMPANY,
L.L.C., a Delaware limited liability company (the “Subsidiary Assignors” and
together with the LP Assignor and the Partnership each an “Assignor” and
collectively, the “Assignors”), and FELCOR LODGING TRUST INCORPORATED, a
Maryland corporation (“FelCor” and together with the Partnership, the
“Companies”), in favor of U.S. BANK NATIONAL ASSOCIATION, in its capacity as
Collateral Agent for the Secured Parties (as defined below) (the “Assignee”).
 
WHEREAS, the LP Assignor is the legal and beneficial owner of certain units of
limited partner interests of the Partnership, as more particularly described on
Exhibit A attached hereto (the “Issuer LP Units”);
 
WHEREAS, the Partnership and the Assignors are the legal and beneficial owners
of the ownership interests of those certain Subsidiaries (each a “Subsidiary”
and collectively, the “Subsidiaries”) more particularly described on Exhibit B
attached hereto (the “Subsidiary Ownership Interests”);
 
WHEREAS, the Companies and certain other parties have entered into the Indenture
dated as of October 31, 2006 with respect to the Senior Secured Floating Rate
Notes due 2011 (the “Floating Rate Notes”) (such agreement, as modified to date
and as further amended, modified, or amended and restated, the “Floating Rate
Indenture”);
 
WHEREAS, FelCor Escrow Holdings, L.L.C. (“Escrow Subsidiary”) and U.S. Bank
National Association as trustee  and collateral agent (the “Trustee”) have
entered into that certain Indenture (as defined below) dated as of October 1,
2009 with respect to Escrow Subsidiary’s 10% Senior Secured Notes due 2014
(together with any additional Notes issued pursuant to the Indenture from time
to time and the Exchange Notes (as such term is defined in the Indenture),
collectively, the “Notes”);
 
WHEREAS, the Partnership, FelCor, the LP Assignor, the subsidiary guarantors and
the Trustee have executed a second supplemental indenture to the Indenture dated
as of October 13, 2009 (the “Second Supplemental Indenture”), by which the
Partnership has assumed the rights and obligations of Escrow Subsidiary under
the Indenture (the Indenture, as modified by a first supplemental indenture
dated as of October 12, 2009, the Second Supplemental Indenture, and as further
amended, supplemented or otherwise modified, the “Indenture”);
 
WHEREAS, it is a requirement under the Indenture that the Assignors execute and
deliver to the Assignee a pledge agreement in substantially the form hereof so
that the Notes and related guarantees issued under the Indenture shall be
secured by the Collateral (as defined below) that is granted to secure the
Secured Obligations (as defined below) under the Indenture; and
 

 

--------------------------------------------------------------------------------

 



WHEREAS, the Assignors and the Companies are part of a group of related
companies, and the Assignors have received and/or expect to receive substantial
direct and indirect benefits from the loans and extensions of credit to the
Companies pursuant to the Indenture (which benefits are hereby acknowledged);
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.   DEFINITIONS.
 
All terms not specifically defined herein, which terms are defined in the
Uniform Commercial Code as in effect in the State of New York, shall have the
meanings assigned to them therein.  The following terms shall have the following
meanings herein:
 
Assigned Interests.  See § 2.1 hereof.
 
Assignee.  See preamble.
 
Assignors.  See preamble.
 
Assignor Organizational Documents.  The charter, bylaws, partnership agreements
or other constitutive documents of each of the Assignors.
 
Business Day.  Any day on which banks are open for business in New York, New
York.
 
Cash Collateral.  See § 4.2.
 
Cash Collateral Account.  See § 4.2.
 
Collateral.  The Assigned Interests, the Cash Collateral, the Cash Collateral
Account, and all other property now or hereafter pledged or assigned to the
Assignee by the Assignors hereunder, and all income therefrom, increases therein
and proceeds thereof.
 
Collateral Documents.                                           As defined in
the Indenture.
 
Companies.  See preamble.
 
Event of Default.  As defined in the Indenture.
 
FelCor.  See preamble.
 
Floating Rate Indenture.  See preamble.
 
Indenture.  See preamble.
 
Issuer LP Units.  See preamble.
 

 
2

--------------------------------------------------------------------------------

 



Issuer Partnership Agreement.  The Second Amended and Restated Agreement of
Limited Partnership dated as of December 31, 2001, as amended by Addendum No. 1
(and the annexes thereto), Addendum No. 2, Addendum No. 3, Addendum No. 4, First
Amendment dated as of April 1, 2002, Second Amendment dated as of August 31,
2002, Third Amendment dated as of October 1, 2002, Fourth Amendment dated as of
July 1, 2003, Fifth Amendment dated as of April 2, 2004, Sixth Amendment dated
as of August 23, 2004, Seventh Amendment dated as of April 7, 2005, and Eighth
Amendment dated as of August 30, 2005, as the same may be further amended or
amended and restated from time to time.
 
LP Assigned Interests.  See § 2.1.
 
LP Assignor.  See preamble.
 
Noteholders.  As defined in the Indenture.
 
Organizational Documents.  The Issuer Partnership Agreement and the Subsidiary
Organizational Documents.
 
Ownership Interests.  The Issuer LP Units and the Subsidiary Ownership
Interests.
 
Partnership.  See preamble.
 
Secured Obligations.  (i) all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Company or any Assignor at the rate
provided for in the respective documentation, whether or not such claim for
post-petition interest is allowed in any such proceeding)) owing to the
Collateral Agent, the Trustee and the Noteholders, pursuant to the Notes, under
the Indenture, the Notes and the Collateral Documents and the due performance
and compliance by the Companies and the Assignors with all of the terms,
conditions and agreements contained in the Notes, the Indenture and the
Collateral Documents; (ii) any and all sums advanced by the Collateral Agent in
accordance with the Indenture or any of the Collateral Documents in order to
preserve the Collateral or preserve its security interest in the Collateral; and
(iii) in the event of any proceedings for the collection or enforcement of any
indebtedness, obligations, or liabilities of the Companies and the Assignors
referred to in clause (i) above, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs.
 
Secured Parties.  The Collateral Agent, the Trustee and the Noteholders.
 
Subsidiary.  See preamble.
 
Subsidiary Assigned Interests.  See § 2.1.
 
Subsidiary Assignor.  See preamble.
 
Subsidiary Organizational Documents.  The charter, bylaws, partnership
agreements or other constitutive documents of the Partnership and each
Subsidiary listed on Exhibit B whose ownership interests are being pledged under
this Agreement.
 

 
3

--------------------------------------------------------------------------------

 

Subsidiary Ownership Interests.  See preamble.


Time Deposits.  See § 4.2.
 
Trustee.  U.S Bank National Association in its capacity as Trustee under the
Indenture.
 
2.   PLEDGE.
 
2.1.           Grant of Security Interest.  (i)  The LP Assignor hereby pledges,
grants a security interest in, mortgages, and collaterally assigns and transfers
to the Assignee, for the benefit of the Secured Parties, as security for the
payment and performance in full when due of all of the Secured Obligations, all
the right, title and interest of the LP Assignor in and to the Issuer LP Units,
directly or indirectly, wherever located and whether now owned or hereafter
acquired or arising, including, without limitation, (a) all payments or
distributions, whether in cash, property or otherwise, at any time owing or
payable to the Assignor on account of its interest as a limited partner in the
Partnership, (b) all of the LP Assignor’s rights and interests as a limited
partner under the Issuer Partnership Agreement, including all voting rights and
all rights to grant or withhold consents or approvals in its capacity as a
limited partner, (c) all rights as a limited partner of access and inspection to
and use of all books and records, including computer software and computer
software programs, of the Partnership, (d) all other rights, interests, property
or claims to which the LP Assignor may be entitled in its capacity as a limited
partner of the Partnership, and (e) all proceeds and products of any of the
foregoing (all of the foregoing rights, title and interest described in the
foregoing clauses (a) through (e) being herein referred to collectively as the
“LP Assigned Interests”).
 
(ii)           The Partnership and each Subsidiary Assignor hereby pledges,
grants a security interest in, mortgages, and collaterally assigns and transfers
to the Assignee, for the benefit of the Secured Parties, as security for the
payment and performance in full when due of all of the Secured Obligations, all
the right, title and interest of the Partnership and each Subsidiary Assignor in
and to the Subsidiary Ownership Interests listed opposite its name on Exhibit B,
wherever located and whether now owned or hereafter acquired or arising,
including, without limitation, (a) all payments or distributions, whether in
cash, property or otherwise, at any time owing or payable to the Partnership and
each Subsidiary Assignor on account of its interest as an equityholder, general
partner, limited partner or member of the Subsidiary Ownership Interests, (b)
all of the Partnership’s and each Subsidiary Assignor’s rights and interests as
an equityholder, general partner, limited partner or member of the Subsidiary
Ownership Interests, including all voting rights and all rights to grant or
withhold consents or approvals in its capacity as an equityholder, general
partner, limited partner or member, (c) all rights as an equityholder, general
partner, limited partner or member of access and inspection to and use of all
books and records, including computer software and computer software programs,
of the Subsidiaries, (d) all other rights, interests, property or claims to
which the Partnership and each Subsidiary Assignor may be entitled in its
capacity as an equityholder, general partner, limited partner or member of the
Subsidiaries, and (e) all proceeds and products of any of the foregoing (all of
the foregoing rights, title and interest described in the foregoing clauses (a)
through (e) being herein referred to collectively as the “Subsidiary Assigned
Interests” and together with the LP Assigned Interests, the “Assigned
Interests”).
 
2.2.           Pledge of Cash Collateral Account.  The Assignors also hereby
pledge and assign to the Assignee, for the benefit of the Secured Parties, and
grant to the Assignee, for the benefit of the Secured Parties, a security
interest in, the Cash Collateral Account and all of the Cash Collateral, subject
to the terms of this Agreement.
 

 
4

--------------------------------------------------------------------------------

 



2.3.           Waiver of Certain Organizational Document Provisions.  Each
Assignor irrevocably waives any and all provisions of the Organizational
Documents that (a) prohibit, restrict, condition or otherwise affect the grant
hereunder of any lien, security interest or encumbrance on any of the Collateral
or any enforcement action which may be taken in respect of any such lien,
security interest or encumbrance, or (b) otherwise conflict with the terms of
this Agreement.
 
2.4.           Authorization to File Financing Statements.  The Assignors hereby
authorize the Assignee to file in the applicable Uniform Commercial Code filing
offices financing statements naming the applicable Assignor as the debtor and
indicating the Collateral as the collateral.  Such financing statements may
indicate some or all of the collateral on such financing statements, whether
specifically or generally.
 
2.5.           Tender of Consents.  Each Assignor has tendered to the Assignee
the consent of any other equityholder, general partner, limited partner or
member of the Partnership or Subsidiary, as the case may be, deemed necessary or
appropriate by the Assignee for the consummation of the transactions
contemplated hereby.
 
2.6.           Delivery of Certificates.  The certificates for the Issuer LP
Units and the Subsidiary Ownership Interests, if any, accompanied by appropriate
instruments of assignment thereof duly executed in blank by the applicable
Assignors, have been delivered to the Assignee.
 
2.7.           Additional Interests.  In case the Assignors shall acquire any
additional Ownership Interests (or any other ownership interests exchangeable
for or convertible into Ownership Interests), whether by purchase, dividend,
split or otherwise, then (i) such Ownership Interests shall automatically be
subject to the pledge, assignment and security interest granted to the Assignee,
for the benefit of the Secured Parties, under this Agreement and the Assigned
Interests shall include such additional Ownership Interests and (ii) the
Assignors shall deliver to the Assignee forthwith any certificates therefor,
accompanied by appropriate instruments of assignment duly executed by the
applicable Assignors in blank, and the Assignee may update Exhibit A and/or B to
reflect such additional Ownership Interests. In any event, on the last day of
each fiscal quarter, (a) the Partnership and the Subsidiary Assignors shall
update Exhibit B to reflect the Ownership Interests then owned by the
Partnership and the Subsidiary Assignors, as applicable and (b) the LP Assignor
shall update Exhibit A to reflect any material changes, if any, in the Ownership
Interests then owned by the LP Assignor (and in any event the LP Assignor shall
update Exhibit A to reflect any changes in such Ownership Interests no later
than the last day of each fiscal year), and the applicable Assignors and the
Assignee shall make deliveries of the certificates for the Ownership Interests
pledged under this Agreement so that such certificates are reconciled with such
updated Exhibit A and/or B.
 
2.8.           Intercreditor Agreement.  In the event that the Collateral Agent
enters into any intercreditor agreement pursuant to the terms of the Indenture,
the provisions of this Agreement will be subject to the provisions of such
future intercreditor agreement.
 

 
5

--------------------------------------------------------------------------------

 



2.9.           Limitation of Security Interest. (i) The Assigned Interests will
constitute Collateral only to the extent that such Assigned Interests and other
securities can secure the Notes without Rule 3-16 of Regulation S-X under the
Securities Act of 1933 (or any other law, rule or regulation) requiring separate
financial statements to be filed with the Securities and Exchange Commission (or
any other governmental agency).  In the event that Rule 3-16 of Regulation S-X
under the Securities Act of 1933 requires or is amended, modified or interpreted
by the Securities and Exchange Commission to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the Securities and Exchange Commission (or
any other governmental agency) of separate financial statements due to the fact
that such Assigned Interests and other securities secure the Notes, then the
applicable Assigned Interests and other securities shall automatically be deemed
not to be part of the Collateral (but only to the extent necessary to not be
subject to any such financial statement requirement and only for so long as such
financial statement requirement would otherwise have been applicable).  In such
event, this Agreement may be amended or modified, without the consent of any
Noteholder, to the extent necessary to release the security interests in the
applicable Assigned Interest and other securities that are so deemed to no
longer constitute part of the Collateral.  Notwithstanding the foregoing,
neither FelCor Lodging Limited Partnership nor any subsidiary shall take any
action in the form of a reorganization, merger or other restructuring a
principal purpose of which is to provide for the release of the security
interest on any Assigned Interest pursuant to this Section 2.9.
 
(ii)           In the event that Rule 3-16 of Regulation S-X under the
Securities Act of 1933 permits or is amended, modified or interpreted by the
Securities and Exchange Commission to permit (or its replaced with another rule
or regulation, or any other law, rule or regulation is adopted, which would
permit) such applicable Assigned Interest and other securities, which were
excluded from Collateral pursuant to clause (i) above, to secure the Notes in
excess of the amount then pledged without the filing with the Securities and
Exchange Commission (or any other governmental agency) of separate financial
statements, then the applicable Assigned Interest and other securities, which
were excluded from Collateral pursuant to clause (i) above, shall automatically
be deemed to be a part of the Collateral (but only to the extent that would not
render them subject to any such financial statement requirement).  In such
event, this Agreement may be amended or modified, without the consent of any
Noteholder, to the extent necessary to subject to the security interests under
the Collateral Documents such additional Assigned Interest and other securities.


3.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF ASSIGNORS.
 
3.1.           Representations and Warranties.  Each Assignor hereby represents
and warrants to the Assignee as follows:
 
(a)           (i)  The Partnership is duly organized, validly existing, and in
good standing under the laws of the State of Delaware and all other
jurisdictions where the Partnership does business; the Issuer Partnership
Agreement is in full force and effect; the LP Assignor is a duly constituted
partner of the Partnership pursuant to the Issuer Partnership Agreement; the
persons and entities listed as partners in the Issuer Partnership Agreement and
its related certificates and schedules are the only partners of the Partnership;
and the LP Assigned Interests are validly issued, non-assessable and fully paid
partnership interests in the Partnership.
 
(ii)           Each Subsidiary is duly organized, validly existing, and in good
standing under the laws of the state of its jurisdiction and all other
jurisdictions where such Subsidiary does business; each Subsidiary
Organizational Document is in full force and effect; and the Subsidiary Assigned
Interests are validly issued and non-assessable.
 

 
6

--------------------------------------------------------------------------------

 



(b)           Each Assignor has full right, power and authority to enter into
this Agreement (including the provisions enabling the Assignee or its nominee,
upon the occurrence of an Event of Default, to exercise the voting or other
rights provided for herein), under the Assignor Organizational Documents and
under applicable law, without the consent, approval or authorization of, or
notice to, any other person, including any regulatory authority or any person
having any interest in the Ownership Interests, as the case may be, other than
any consents to this Agreement required to be given by any other equityholder,
general partner, limited partner or member under the Assignor Organizational
Documents, which consents, if any, have been duly received.
 
(c)           The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby (i) have been duly authorized by all necessary
corporate, partnership, trust or limited liability company, as the case may be,
proceedings on behalf of each of the Assignors, (ii) do not conflict with or
result in any breach or contravention of any applicable law, regulation,
judicial order or decree to which any such Assignor is subject, (iii) do not
conflict with or violate any provision of the Assignor Organizational Documents,
and (iv) do not violate, conflict with, constitute a default or event of default
under, or result in any rights to accelerate or modify any obligations under any
agreement, instrument, lease, mortgage or indenture to which such Assignor is
party or subject, or to which any of its assets are subject.
 
(d)           This Agreement has been duly executed and delivered by each of the
Assignors and is the legal, valid, and binding obligation of the Assignors
enforceable against them in accordance with the terms hereof except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium,
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any case or proceeding therefor may be brought.
 
(e)           (i)  The LP Assignor is the sole, direct, legal and beneficial
owner of all LP Assigned Interests, which LP Assigned Interests constitute at
least 95% of the common limited partnership interest in the Partnership, and has
good and marketable title thereto, free and clear of any lien, security
interest, mortgage or other encumbrance, other than the liens and security
interest granted to the Assignee hereunder; and the liens and security interests
hereunder constitute valid and perfected first priority liens and security
interests.
 
(ii)           Each Subsidiary Assignor is the sole, direct, legal and
beneficial owner of all Subsidiary Assigned Interests listed opposite its name
on Exhibit B, and has good and marketable title thereto, free and clear of any
lien, security interest, mortgage or other encumbrance, other than the liens and
security interest granted to the Assignee hereunder; and the liens and security
interests hereunder constitute valid and perfected first priority liens and
security interests.
 
(f)           Each Assignor’s type and jurisdiction of organization and such
Assignor’s tax identification number and organizational identification number,
if such Assignor has one, is set forth below the applicable Assignor’s signature
to this Agreement.  The Assignors’ principal place of business, chief executive
office, and the place where each Assignor records concerning the Collateral are
kept is located at 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas
75002.
 

 
7

--------------------------------------------------------------------------------

 



(g)           (i)  The LP Assignor has no obligation to make any contribution,
capital call or other payment to the Partnership with respect to the LP Assigned
Interests.
 
(ii)           No Subsidiary Assignor has any obligation to make any
contribution, capital call or other payment to any of the Subsidiaries with
respect to the Subsidiary Assigned Interests.
 
(h)           The copy of each Organizational Document delivered or made
available to the Assignee is a true, correct and complete copy thereof, and no
Organizational Document has been amended or modified in any respect, except for
such amendments or modifications as are attached to the copy thereof delivered
or made available to the Assignee.
 
(i)           The partnership interest of the LP Assignor in the Partnership is
not, and any partnership interest or limited liability company interest of any
Subsidiary Assignor in any Subsidiary that is a partnership  or a limited
liability company are not, a security governed by Article 8 of the Uniform
Commercial Code of the jurisdiction in which the Partnership or such Subsidiary,
as applicable, is organized.
 
3.2.           Covenants.  Each Assignor covenants to the Assignee as follows:
 
(a)           (i)  The LP Assignor will not permit or agree to any amendment or
modification of the Partnership Agreement (except for ministerial or other
non-substantive amendments or modifications) as in effect on the date hereof (or
other governing document with respect to the Assigned Interests), or waive any
rights or benefits under the Partnership Agreement (or such other governing
document), without the prior written consent of the Assignee.
 
(ii)           No Subsidiary Assignor will permit or agree to any amendment or
modification of the Subsidiary Organization Documents (except for ministerial or
other non-substantive amendments or modifications) as in effect on the date
hereof (or other governing document with respect to the Subsidiary Assigned
Interests), or waive any rights or benefits under any of the Subsidiary
Organization Documents (or such other governing documents), without the prior
written consent of the Assignee, which consent may not be unreasonably withheld.
 
(b)           Except to the extent not permitted under the Indenture, the
Collateral Documents or otherwise, without the prior written consent of the
Assignee, no Assignor will sell, dispose of or assign, beneficially or of
record, or grant, create, permit or suffer any lien or encumbrance on, any of
the Assigned Interests, or, with respect to the LP Assignor or any Subsidiary
Assignor that is a partner in a Subsidiary that is a partnership, withdraw as a
limited partner of the Partnership or such Subsidiary, as applicable.
 
(c)           Except to the extent not permitted under the Indenture, the
Collateral Documents or otherwise, without the prior written consent of the
Assignee, no Assignor shall cast any vote or give or grant any consent, waiver
or ratification or take any other action which could reasonably be expected to
(i) directly or indirectly authorize or permit the dissolution, liquidation or
sale of the Partnership or any Subsidiary, whether by operation of law or
otherwise, (ii) have the result of materially and adversely affecting any of the
Assignee’s rights under this Agreement, (iii) violate the terms of this
Agreement or the Indenture, (iv) have the effect of impairing the validity,
perfection or priority of the security interest of the Assignee in any manner
whatsoever, or (v) cause an Event of Default.
 

 
8

--------------------------------------------------------------------------------

 



(d)           Each Assignor will comply in all material respects with all laws,
regulations, judicial orders or decrees applicable to the Collateral or any
portion thereof, and perform and observe its duties under the Organizational
Documents applicable to it, with respect to the Assigned Interests.
 
(e)           Each Assignor will (i) keep and maintain at its own cost and
expense at its principal place of business satisfactory and complete records of
the Collateral including a record of all payments received and all other
dealings of a material nature with the Collateral, and (ii) mark its books and
records pertaining to the Collateral and its books and records kept in its
jurisdiction of organization to evidence this Agreement and the liens and
security interests granted hereby.
 
(f)           Each Assignor will pay promptly when due any taxes, assessments,
and governmental charges or levies imposed upon the Collateral or in respect of
its income or profits therefrom, as well as all claims of any kind except that
no such charge need be paid if (i) the validity thereof is being diligently
contested in good faith by appropriate proceedings; (ii) such proceedings do not
involve any danger of the sale, forfeiture, or loss of any of the Collateral or
any interest therein; and (iii) such charge is adequately reserved against.
 
(g)           The Assignors will advise the Assignee promptly, in reasonable
detail, of (i) any lien, charge, claim or other encumbrance made or asserted in
writing against any of the Collateral; (ii) any material change in the
composition of the Collateral; (iii) the occurrence of any other event or
condition which to its knowledge would have a material effect on the validity,
perfection or priority of the liens and security interests granted hereunder;
and (iv) any bankruptcy or litigation case or proceeding relating to any of the
Collateral.
 
(h)           No Assignor will (i) change its type or jurisdiction of
organization or, if it has one, its organizational identification number, (ii)
change its principal place of business or chief executive office or the location
of the records concerning the Collateral without giving prior written notice to
the Assignee and taking such actions as may be necessary or appropriate in the
reasonable opinion of the Assignee duly to perfect and continue the perfection
of the Assignee’s first priority lien and security interest in the Collateral
pursuant to the laws of any jurisdiction into which such place of business,
chief executive office, or records is or are transferred, and (iii) change its
name in any matter that might make any financing statement filed hereunder
misleading or invalid unless such Assignor shall have notified the Assignee
thereof and taken all such actions as may be necessary or appropriate in the
reasonable opinion of the Assignee to make any financing statement filed in
favor of the Assignee not misleading or invalid.
 
(i)           (i)  The LP Assignor shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and that of the Partnership, the power and authority of each of the LP
Assignor and the Partnership to own its property and carry on its business, the
qualification of each of the LP Assignor and the Partnership to do business in
its jurisdiction of organization, and the qualification of each of the LP
Assignor and the Partnership to do business in each other jurisdiction where
such qualification is necessary except where the failure so to qualify would not
have a material adverse effect on the rights and interests of the Assignee
hereunder.
 

 
9

--------------------------------------------------------------------------------

 



(ii)           Each Subsidiary Assignor shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, the power and authority of such Subsidiary Assignor to own its
property and carry on its business, the qualification of such Subsidiary
Assignor to do business in its jurisdiction of organization, and the
qualification of such Subsidiary Assignor to do business in each other
jurisdiction where such qualification is necessary except where the failure so
to qualify would not have a material adverse effect on the rights and interests
of the Assignee hereunder or except as is not prohibited by the Indenture.
 
(j)           Without the prior written consent of the Assignee, no Assignor
will cause or permit the (i) limited partner interest of  the LP Assignor in the
Partnership or (ii) the partnership interest or limited liability company
interest of any Subsidiary Assignor in any Subsidiary that is a partnership  or
limited liability company to constitute a security governed by Article 8 of the
Uniform Commercial Code of the jurisdiction in which the Partnership or such
Subsidiary, as applicable, is organized.  If any such partnership interest or
such limited liability company interest at any time constitutes a security
governed by Article 8 of the Uniform Commercial Code of the jurisdiction in
which the Partnership or such Subsidiary, as applicable, is organized, the
applicable Assignor will, if it has not already done so, forthwith obtain an
agreement from the Partnership or any such Subsidiary, in form and substance
satisfactory to the Assignee, that the Partnership or any such Subsidiary will
comply with instructions of the Assignee as to the Assigned Interests without
further consent of any such Assignor.
 
4.   RIGHTS OF ASSIGNEE.
 
4.1.           Assignee Appointed Attorney-in-Fact.  The Assignors hereby
irrevocably constitute and appoint the Assignee, its successors and assigns, its
true and lawful attorney-in fact, with full power and authority and with full
power of substitution, at the expense of the Assignors, either in the Assignee’s
own name or in the name of the Assignors, at any time and from time to time, in
each case as the Assignee in its sole discretion may determine (i) to take any
and all appropriate action and to execute any and all documents and instruments
that may be necessary or desirable to accomplish the purposes of this Agreement
and (ii) upon the occurrence and during the continuance of an Event of Default:
 
(a)           to take any action and execute any instruments that such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
hereof;
 
(b)           to ask, demand, collect, receive, receipt for, sue for, compound,
and give acquittance for any and all sums or properties that may be or become
due, payable, or distributable in respect of the Collateral or that constitute a
part thereof, with full power to settle, adjust, or compromise any claim
thereunder or therefor as fully as the Assignors could do;
 
(c)           to endorse or sign the name of the Assignors on all instruments
given in payment or in part payment thereof and all documents of satisfaction,
discharge, or receipt required or requested in connection therewith; and
 
(d)           to file or take any action or institute any case or proceeding
that the Assignee may deem necessary or appropriate to collect or otherwise
realize upon any or all of the Collateral, or effect a transfer thereof, or that
may be necessary or appropriate to protect and preserve the right, title, and
interest of the Assignee in and to the Collateral and the security intended to
be afforded hereby.
 

 
10

--------------------------------------------------------------------------------

 



4.2.           Cash Collateral Account.  Unless applied by the Assignee to
Secured Obligations then due and payable, all sums of money that are paid to the
Assignee pursuant to this Agreement with respect to the Collateral shall be
deposited into an interest bearing account with the Assignee or another
financial institution selected by the Assignee in its sole discretion (the “Cash
Collateral Account”).  Some or all of the funds from time to time in the Cash
Collateral Account may be invested in time deposits, including certificates of
deposit issued by the Assignee or another financial institution selected by the
Assignee in its sole discretion (such certificates of deposit or other time
deposits being hereinafter referred to, collectively, as “Time Deposits”) that
are satisfactory to the Assignee, provided, in any such case, arrangements
satisfactory to the Assignee are made to perfect, and to ensure the first
priority of, its lien and security interest in such Time Deposits.  Interest
earned on the Cash Collateral Account and on the Time Deposits, and the
principal of the Time Deposits at maturity that is not invested in new Time
Deposits, shall be deposited in the Cash Collateral Account.  The Cash
Collateral Account, all sums from time to time standing to the credit of the
Cash Collateral Account, any and all Time Deposits, any and all instruments or
other writings evidencing Time Deposits, and any and all proceeds of any thereof
are hereinafter referred to as the “Cash Collateral.”  If the Cash Collateral
Account is not maintained with the Assignee, the Assignors shall, at the
Assignee’s request and option, pursuant to an agreement in form and substance
satisfactory to the Assignee, either (a) cause the depositary bank with which
the Cash Collateral Account is maintained to agree to comply at any time with
instructions from the Assignee to such depositary bank directing the funds
comprising the Cash Collateral, without further consent of the Assignee, or (b)
arrange for the Assignee to become the customer of such depositary bank with
respect to the Cash Collateral Account.
 
4.3.           Distributions, Conversion, Voting, etc.  So long as no Event of
Default shall have occurred and be continuing, the Assignors shall be entitled
to:
 
(a)           receive all cash and other distributions paid in respect of the
Assigned Interests, not authorized or made in violation of the Indenture;
 
(b)           exercise any voting rights relating to the Assigned Interests; and
 
(c)           give consents, waivers, approvals, and ratifications in respect of
the Assigned Interests.
 
All such rights of the Assignors to receive cash and other distributions shall
cease if an Event of Default shall have occurred and be continuing, except to
the extent permitted under the Indenture, and in each such case the Assignors
shall (i) at the request of the Assignee, issue appropriate instructions that
any such distributions be paid directly to the Assignee or to such account as
the Assignee may designate, and (ii) hold in trust for the Assignee and
immediately pay over to the Assignee any such distributions received by the
Assignors, except in each case to the extent permitted under the Indenture.  All
such rights of the Assignors referred to in clauses (b) and (c) shall, at the
Assignee’s sole option, as evidenced by the Assignee’s notifying the Assignors
in writing of its exercise of such option, cease in case an Event of Default
shall have occurred and be continuing.
 

 
11

--------------------------------------------------------------------------------

 



 
4.4.           No Assignment of Duties.  This Agreement constitutes an
assignment of the Assigned Interests and the other Collateral only and not an
assignment of any duties or obligations of the Assignors with respect thereto,
and by its acceptance hereof and whether or not the Assignee shall have
exercised any of its rights or remedies hereunder, the Assignee does not
undertake to perform or discharge, and shall not be responsible or liable for
the performance or discharge of, any such duties or responsibilities, including,
without limitation, for capital calls.  The Assignors agree that,
notwithstanding the exercise by the Assignee of any of its rights hereunder, the
Assignors shall remain liable for the full and prompt performance of all of the
Assignors’ obligations and liabilities under the Organizational
Documents.  Under no circumstances shall the Assignee or any holder of any of
the Secured Obligations as such be deemed to be a partner of the Partnership or
any Subsidiary that is a partnership by virtue of the provisions of this
Agreement unless expressly agreed to in writing by the Assignee.  Without
limiting the generality of the foregoing, the Assignee shall have no partnership
fiduciary duty to the LP Assignor or any Subsidiary Assignor that is a partner
in such Subsidiary, whether by virtue of the security interests and liens
hereunder, or any enforcement action in respect of such security interests and
liens, unless and until the Assignee is admitted to the Partnership or any such
Subsidiary a substitute partner after exercising enforcement rights under
§ 9-610 or § 9-620 of the Uniform Commercial Code in effect in the State of New
York, or otherwise.
 
5.   [INTERNATIONALLY OMITTED]
 
6.   REMEDIES.
 
6.1.           Remedies.  During the continuance of an Event of Default, the
Assignee shall have, in addition to the rights, powers and authorizations to
collect the sums assigned hereunder, all rights and remedies of a secured party
under the Uniform Commercial Code and under other applicable law with respect to
the Assigned Interests and any other Collateral hereunder, including, without
limitation, the following rights and remedies:
 
(a)           if the Assignee so elects and gives written notice of such
election to the Assignors, the Assignee may, in its sole discretion, (i)
exercise any voting rights relating to the Assigned Interests (whether or not
the same shall have been transferred into its name or the name of its nominee or
nominees) for any lawful purpose, including for the amendment or modification of
(x) the Issuer Partnership Agreement or other governing documents or the
liquidation of the assets of the Partnership and (y) the Subsidiary
Organizational Documents, (ii) give all consents, waivers, approvals, and
ratification in respect of such Assigned Interests, and (iii) otherwise act with
respect thereto as though it were the outright owner thereof (the Assignors
hereby irrevocably constituting and appointing the Assignee the proxy and
attorney-in-fact of the Assignors, with full power and authority of
substitution, to do so);
 
(b)           the Assignee may, in its sole discretion, demand, sue for,
collect, compromise, or settle any rights or claims in respect of any
Collateral, as attorney-in-fact pursuant to § 4.1 or otherwise;
 

 
12

--------------------------------------------------------------------------------

 



(c)           (i) the Assignee may, in its sole discretion, sell, resell,
assign, deliver, or otherwise dispose of any or all of the Collateral, for cash
or credit or both and upon such terms, in such manner, at such place or places,
at such time or times, and to such persons or entities as the Assignee thinks
expedient, all without demand for performance by the Assignors or any notice or
advertisement whatsoever except as expressly provided herein or as may otherwise
be required by applicable law; and (ii) at the time of any such sale or other
disposition, the Assignee or its nominee or any purchaser of the Collateral at a
foreclosure sale may, in its sole discretion, cause the Partnership or any
Subsidiary that is a partnership to make an election under § 754 of the Internal
Revenue Code as to the basis of any LP Assigned Interest or Subsidiary Assigned
Interest that is an interest in a partnership being sold or otherwise disposed
of;
 
(d)           the Assignee may, in its sole discretion, cause all or any part of
the Assigned Interests held by it to be transferred into its name or the name of
its nominee or nominees; and
 
(e)           the Assignee may, in its sole discretion, set off against the
Secured Obligations or place an administrative hold or freeze on any and all
sums deposited with it or held by it, including any sums standing to the credit
of the Cash Collateral Account and any Time Deposits issued by the Assignee,
with any withdrawal penalty relating to Time Deposits being an expense of
collection.
 
6.2.           Remedies Not Exclusive.  No single or partial exercise by the
Assignee of any right, power or remedy hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  Each right, power and remedy herein specifically granted to the
Assignee or otherwise available to it shall be cumulative, and shall be in
addition to every other right, power, and remedy herein specifically given or
now or hereafter existing at law, in equity, or otherwise.  Each such right,
power and remedy, whether specifically granted herein or otherwise existing, may
be exercised at any time and from time to time and as often and in such order as
may be deemed expedient by the Assignee in its sole discretion.
 
6.3.           Public Sale.  In the event of any sale or other disposition of
the Collateral as provided in § 6.1(c), the Assignee shall give to the Assignors
at least five (5) Business Days’ prior written notice of the time and place of
any public sale or other disposition of the Collateral or of the time after
which any private sale or any other disposition is to be made.  Each Assignor
hereby acknowledges that five (5) Business Days’ prior authenticated notice of
such sale or other disposition or sales or other dispositions shall be
reasonable notice.  The Assignee may enforce its rights hereunder without any
other notice and without compliance with any other condition precedent now or
hereafter imposed by law, regulation, judicial order or decree or otherwise (all
of which are hereby expressly waived by each of the Assignors, to the fullest
extent permitted by law).  The Assignee may buy any part or all of the
Collateral at any public sale or other disposition and if any part or all of the
Collateral is of a type customarily sold or otherwise disposed of in a
recognized market or is of a type which is the subject of widely-distributed
standard price quotations, the Assignee may buy at private sale or other
disposition and may make payments thereof by any means.  The Assignee may apply
the cash proceeds actually received from any sale or other disposition to the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, to reasonable attorneys’ fees, travel, and all other expenses which may be
incurred by the Assignee in attempting to collect the Secured Obligations or to
enforce this Agreement or in the prosecution or defense of any case or
proceeding related to this Agreement, and then to the Secured Obligations in
accordance with the requirements of this Agreement.
 

 
13

--------------------------------------------------------------------------------

 



6.4.           Private Sale.  Each Assignor recognizes that the Assignee may be
unable to effect a public sale or other disposition of the Collateral by reason
of the lack of a ready market for the Collateral, of the limited number of
potential buyers of the Collateral or of certain prohibitions contained in the
Securities Act of 1933, state securities laws, and other applicable laws, and
that the Assignee may be compelled to resort to one or more private sales or
other dispositions thereof to a restricted group of purchasers.  Each Assignor
agrees that any such private sales or other dispositions may be at prices and
other terms less favorable to the seller than if sold at public sales or other
dispositions and that such private sales or other dispositions shall not solely
by reason thereof be deemed not to have been made in a commercially reasonable
manner.  The Assignee shall be under no obligation hereunder or otherwise
(except as provided by applicable law) to delay a sale or other disposition of
any of the Collateral for the period of time necessary to permit the
registration of such securities for public sale or other public disposition
under the Securities Act of 1933 and applicable state securities laws.  Any such
sale or other disposition of all or a portion of the Collateral may be for cash
or on credit or for future delivery and may be conducted at a private sale or
other disposition where the Assignee or any other person or entity may be the
purchaser of all or part of the Assigned Interests so sold or otherwise disposed
of.  Each Assignor agrees that to the extent notice of sale or other disposition
shall be required by law, at least five (5) Business Days’ prior notice to the
applicable Assignor of the time and place after which any private sale is to be
made shall constitute reasonable notification.  Subject to the foregoing, the
Assignee agrees that any sale or other disposition of the Assigned Interests
shall be made in a commercially reasonable manner.  The Assignee shall incur no
liability as a result of the sale or other disposition of any of the Collateral,
or any part thereof, at any private sale which complies with the requirements of
this § 6.4.  Each Assignor hereby waives, to the extent permitted by applicable
law, any claims against the Assignee arising by reason of the fact that the
price at which any of the Collateral, or any part thereof, may have been sold or
otherwise disposed of at such private sale was less than the price that might
have been obtained at a public sale or other public disposition, even if the
Assignee accepts the first offer deemed by the Assignee in good faith deemed to
be commercially reasonable under the circumstances and does not offer any of the
Collateral to more than one offeree.
 
6.5.           Title.  Nothing contained in this Agreement shall be construed to
require the Assignee to take any action with respect to the Assigned Interests,
whether by way of foreclosure or otherwise and except as required by the
Partnership Agreement or other partnership agreement of any Subsidiary that is a
partnership, in order to permit the Assignee to become a substitute limited
partner of the Partnership under the Partnership Agreement or substitute partner
of any Subsidiary that is a partnership under the partnership agreement
governing such Subsidiary.
 
6.6.           Priorities.  If the Collateral Agent collects any money pursuant
to this Article Six, it shall pay out the money in the following order:
 
First:           to the Trustee for all amounts due under Section 7.07 of the
Indenture.
 
Second:  to the Collateral Agent and Trustee for all amounts due under this
Article Six and the definition of Secured Obligations;
 
Third:  to Noteholders for amounts then due and unpaid for principal of,
premium, if any, and interest on the Notes in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such Notes for
principal, premium, if any, and interest, respectively; and
 

 
14

--------------------------------------------------------------------------------

 



Fourth:  to the Partnership or any other obligors of the Notes, as their
interests may appear, or as a court of competent jurisdiction may direct.
 


7.   ASSIGNMENT NOT AFFECTED BY OTHER ACTS.
 
Each Assignor acknowledges and agrees that the security interests and collateral
assignments herein provided for shall remain in full force and effect and shall
not be impaired by any acceptance by the Assignee of any other collateral
security for or guaranty of any of the Secured Obligations, or by any failure or
neglect or omission on the part of the Assignee to realize upon, collect or
protect any Secured Obligations or any Collateral.  The security interests and
collateral assignments herein provided for shall not in any manner be affected
or impaired by any renewal, extension, modification, amendment, waiver, or
restatement of any of the Secured Obligations or of any collateral security
therefor, or of any guaranty thereof, the Assignors hereby waiving any and all
suretyship defenses to the extent otherwise applicable.  In order to sell or
otherwise dispose of or otherwise realize upon the security interests and
assignments herein granted and provided for, and exercise the rights granted the
Assignee hereunder and under applicable law, there shall be no obligation on the
part of the Assignee at any time to first resort for payment to any guarantors
of the Secured Obligations or any part thereof or to resort to any other
collateral security, property, liens or other rights or remedies whatsoever, and
the Assignee shall have the right to enforce the security interests and
collateral assignments herein provided for irrespective of whether or not other
proceedings are pending for realization upon or from any of the foregoing.
 
8.   MISCELLANEOUS.
 
8.1.           Additional Instruments and Assurances.  Each Assignor hereby
agrees, at its own expense, to execute and deliver, from time to time, any and
all father, or other, instruments, and to perform such acts, as the Assignee may
reasonably request to effect the purposes of this Agreement and to secure to the
Assignee the benefits of all rights and remedies conferred upon the Assignee by
the terms of this Agreement.
 
8.2.           Release.  If and only if all of the indebtedness and obligations
of the Companies under the Indenture shall have been indefeasibly paid,
performed and discharged in full in cash, or the security interest in the
Collateral otherwise shall have been released by the Trustee in accordance with
the Indenture, the lien and security interest created hereby shall be
automatically released with respect to all Secured Parties and the Assignee
shall, upon demand and at the sole expense of the Assignors, deliver, file or
record the proper instrument or instruments to evidence such release, and such
release shall be binding upon all of the Secured Parties notwithstanding that
Secured Obligations may then be outstanding.
 
8.3.           Assignee’s Exoneration.  Under no circumstances shall the
Assignee be deemed to assume any responsibility for or obligation or duty with
respect to any part or all of the Collateral of any nature or kind or any matter
or proceeding arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Collateral and (b) if an Event of
Default shall have occurred and be continuing, to act in a commercially
reasonable manner in exercising its rights and remedies with respect to the
Collateral.  Subject to the foregoing, the Assignee shall not be required to
take any action of any kind to collect, preserve or protect its or the
Assignors’ rights in the Collateral.
 

 
15

--------------------------------------------------------------------------------

 



8.4.           No Waiver, etc.  Any term of this Agreement may be amended or
modified with, but only with, the written consent of the Assignors and the
Assignee.  Any term of this Agreement may be waived by a writing executed by the
party to be charged with such waiver.  No act, failure, or delay by the Assignee
shall constitute a waiver of its rights and remedies hereunder or otherwise.  No
single or partial waiver by the Assignee of any default, right, or remedy that
it may have shall operate as a waiver of any other default, right, or remedy or
of the same default, right, or remedy on a future occasion.
 
8.5.           Waiver by Assignors.  The Assignors hereby waive presentment,
notice of dishonor, and protest of all instruments included in or evidencing any
of the Secured Obligations or the Collateral, and any and all other notices and
demands whatsoever (except as expressly provided herein or in the Collateral
Agency Agreement or for notices required in connection with judicial
proceedings).
 
8.6.           Notice, etc.  All notices, requests, and other communications
hereunder shall be made and effective in the manner and at the address set forth
on the signature pages hereto or at such other address as may be set forth or in
a notice from the notifying party to the other parties hereto.
 
8.7.           Overdue Amounts.  Until paid, all amounts due and payable by the
Assignors hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the New Indenture.
 
8.8.           Governing Law; Consent to Jurisdiction.  This Agreement is
intended to take effect as a sealed instrument and shall be governed by, and
construed in accordance with, the laws of the State of New York.  EACH ASSIGNOR
AGREES THAT ANY PROCEEDING FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND TO SERVICE OF
PROCESS IN ANY SUCH PROCEEDING BEING MADE UPON EACH ASSIGNOR BY MAIL AT THE
ADDRESS SPECIFIED IN § 8.6.  EACH ASSIGNOR HEREBY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH PROCEEDING OR ANY SUCH COURT
OR THAT SUCH PROCEEDING IS BROUGHT IN AN INCONVENIENT COURT.
 
8.9.           Waiver of Jury Trial.  EACH OF THE ASSIGNORS AND THE ASSIGNEE
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING ARISING
OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER, OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.
 
8.10.           Limitation of Liability.  Except as prohibited by applicable
law, each of the Assignors and Assignee waives any right which it may have to
claim or recover in any proceeding referred to in the preceding sentence any
special, exemplary, or punitive damages or any damages other than, or in
addition to, actual or consequential damages.  Each Assignor (a) certifies that
neither the Assignee nor any representative, agent, or attorney of the Assignee
has represented, expressly or otherwise, that the Assignee would not, in the
event of any proceeding, seek to enforce the foregoing waivers and (b)
acknowledges that, in entering into this Agreement, the Assignee is relying
upon, among other things, the waivers and certifications contained in this
§ 8.10.
 
8.11.           Severability and Enforceability.  All provisions hereof are
severable and the invalidity or unenforceability of any of such provisions shall
in no manner affect or impair the validity and enforceability of the remaining
provisions hereof.
 

 
16

--------------------------------------------------------------------------------

 



 
8.12.           Successors and Assigns.  This Agreement shall be binding upon
the Assignors and upon the legal representatives, successors and assigns of the
Assignors and shall inure to the benefit of the Assignee and its successors and
assigns.
 
8.13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each constituting an original, but all together one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, email, facsimile or other electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
8.14.           Entire Agreement.  This Agreement and the Indenture and any
other document executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby.  Neither this Agreement nor any terms hereof may be changed, waived or
terminated except by a writing signed by each party hereto.
 
8.15.           Limitation of Liability.  The LP Assignor has been formed under
the laws of the Commonwealth of Massachusetts pursuant to a Declaration of Trust
dated as of July 31, 2002.  In accordance with the Declaration of Trust, none of
the shareholders, trustees or officers of the LP Assignor shall be personally
liable for the obligations arising under this Agreement, and the Assignee shall
look solely to the trust estate comprising the LP Assignor for the payment of
any claim under such obligations or for the performance of such obligations.
 





 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignors and the Assignee have executed this Agreement
as of the date first above written, as an instrument under seal.



 

 
PARTNERSHIP:
FELCOR LODGING LIMITED PARTNERSHIP
           
By:
FelCor Lodging Trust Incorporated, its general partner
           
By:
/s/ Jonathan H. Yellen
     
Name:  Jonathan H. Yellen
     
Title:    Executive Vice President,
General Counsel and Secretary
                   
By:
/s/ Michael Hughes
     
Name:        Michael Hughes
     
Title:          Vice President & Treasurer
             
Type of organization:  limited partnership
             
Jurisdiction of organization:  Delaware
             
Tax identification number: 75-2544994
             
Organizational identification number (or state “none” if the jurisdiction does
not issue one):  2404747
             
Address:
545 E. John Carpenter Freeway
Suite 1300
Irving, Texas 75062






[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Assignors and the Assignee have executed this Agreement
as of the date first above written, as an instrument under seal.
 

 
LP ASSIGNOR:
FELCOR HOLDINGS TRUST
                         
By:
/s/ Lester C. Johnson
       
Name:          Lester C. Johnson
       
Title::           Trustee
                         
By:
/s/ Larry J. Mundy
       
Name:          Larry J. Mundy
       
Title:           Trustee
                 
Type of organization:  business trust
                 
Jurisdiction of organization:  Massachusetts
                 
Tax identification number:  68-6222007
                 
Organizational identification number (or state “none” if the jurisdiction does
not issue one):  000823956
                 
Address:
545 E. John Carpenter Freeway
Suite 1300
Irving, Texas 75062
 




[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 




 
ASSIGNOR:
FELCOR HOTEL ASSET COMPANY, L.L.C.
                         
By:
/s/ Jonathan H. Yellen
       
Name:      Jonathan H. Yellen
       
Title:        Executive Vice President,
General Counsel and Secretary
                         
By:
/s/ Michael Hughes
       
Name:         Michael Hughes
       
Title:           Vice President & Treasurer
                 
Type of organization:  limited liability company
                 
Jurisdiction of organization:  Delaware
                 
Tax identification number: 75-2770156
                 
Organizational identification number (or state “none” if the jurisdiction does
not issue one):  2895432
                 
Address:
545 E. John Carpenter Freeway
Suite 1300
Irving, Texas 75062
 






[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 




 
ASSIGNOR:
FELCOR CANADA HOLDING, L.P.
               
By:
FelCor Canada Holding GP, L.L.C., its general partner
                         
By:
/s/ Jonathan H. Yellen
       
Name:      Jonathan H. Yellen
       
Title:         Executive Vice President,
General Counsel and Secretary
                         
By:
/s/ Michael Hughes
       
Name:         Michael Hughes
       
Title:           Vice President & Treasurer
                 
Type of organization:  limited partnership
                 
Jurisdiction of organization:  Delaware
                 
Tax identification number: 75-2856328
                 
Organizational identification number (or state “none” if the jurisdiction does
not issue one):  2922319
                 
Address:
545 E. John Carpenter Freeway
Suite 1300
Irving, Texas 75062
 




[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 




 
ASSIGNOR:
FELCOR TRS HOLDINGS, L.L.C.
                         
By:
/s/ Jonathan H. Yellen
       
Name:      Jonathan H. Yellen
       
Title:        Executive Vice President,
General Counsel and Secretary
                         
By:
/s/ Michael Hughes
       
Name:         Michael Hughes
       
Title:           Vice President & Treasurer
                 
Type of organization:  limited liability company
                 
Jurisdiction of organization:  Delaware
                 
Tax identification number: 75-2916176
                 
Organizational identification number (or state “none” if the jurisdiction does
not issue one):  4378932
                 
Address:
545 E. John Carpenter Freeway
Suite 1300
Irving, Texas 75062
 




[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 




 
ASSIGNOR:
FELCOR TRS BORROWER GP 1, L.L.C.
                         
By:
/s/ Jonathan H. Yellen
       
Name:      Jonathan H. Yellen
       
Title:        Executive Vice President,
General Counsel and Secretary
                         
By:
/s/ Michael Hughes
       
Name:         Michael Hughes
       
Title:           Vice President & Treasurer
                 
Type of organization:  limited liability company
                 
Jurisdiction of organization:  Delaware
                 
Tax identification number:  20-3526079
                 
Organizational identification number (or state “none” if the jurisdiction does
not issue one):  4033766
                 
Address:
545 E. John Carpenter Freeway
Suite 1300
Irving, Texas 75062
 




[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.



   
FELCOR LODGING TRUST INCORPORATED
                         
By:
/s/ Jonathan H. Yellen
       
Name:      Jonathan H. Yellen
       
Title:        Executive Vice President,
General Counsel and Secretary
 






[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 




 
ASSIGNOR:
U.S. BANK NATIONAL ASSOCIATION,
AS COLLATERAL AGENT
                         
By:
/s/ Richard Prokosch
       
Name:       Richard Prokosch
       
Title:         Vice President
                 
Address:
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292
Attention:  Corporate Trust Department
 




[Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 
